Exhibit 10.4

 

ACTIVISION BLIZZARD, INC.

 

2014 INCENTIVE PLAN

 

NOTICE OF PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD

 

You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·

Your name: [

]

 

 

 

·

Total number of Restricted Share Units awarded: [

]

 

 

 

·

Date of Grant: [

]

 

 

 

·

Grant ID: [

]

 

 

·

Your Award of Restricted Share Units is governed by the terms and conditions set
forth in:

 

 

 

·

this Notice of Restricted Share Unit Award;

 

 

 

 

·

the Performance-Vesting Restricted Share Unit Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

 

 

 

·

the Company’s 2014 Incentive Plan, the receipt of a copy of which you hereby
acknowledge.

 

 

·

[Your Award of Restricted Share Units has been made in connection with your
employment agreement with the Company or one of its subsidiaries as a material
inducement to your entering into or renewing employment with such entity
pursuant to such agreement, and is also governed by any applicable terms and
conditions set forth in such agreement.]

 

 

·

Schedule for Vesting(1): Except as otherwise provided under the Award Terms, the
Restricted Share Units awarded to you will vest in full on or prior to the 15th
day of the third month after the end of the third fiscal year hereafter,
provided you remain continuously employed by the Company or one of its
subsidiaries through such date, as follows:

 

 

 

 

1.

One-third of the Restricted Share Units will vest if, and only if, the Committee
determines that non-GAAP operating income (“OI”) for Activision Blizzard is
greater than or equal to the annual operating plan OI objective established by
the Board of Directors (“AOPOI Objective”) for Activision Blizzard (the
“Performance Objective”) for the next fiscal year hereafter;

 

--------------------------------------------------------------------------------

 

 

(1)

Revise as needed to reflect the vesting terms of the grant.

 

--------------------------------------------------------------------------------


 

2.              One-third of the Restricted Share Units will vest if, and only
if, the Committee determines that the Performance Objective for the second
fiscal year hereafter is met or exceeded; and

 

3.              One-third of the Restricted Share Units will vest if, and only
if, the Committee determines that the Performance Objective for the third fiscal
year hereafter is met or exceeded.

 

If, prior to the vesting of any portion of the Restricted Share Units, as
provided for in this provision, your job responsibilities are changed to include
a different or additional business unit, then the Company, in its sole
discretion, acting through the Committee or Company management, as applicable,
may adjust the Performance Objective for the relevant fiscal year(s) by
substituting the OI and AOPOI Objective of your new or additional business unit
for that of your original business unit or by prorating or otherwise combining
the OI and AOPOI Objective of the applicable business units, in each case for
purposes of determining whether or not the conditions of the unvested Restricted
Share Units have been satisfied.

 

For purposes hereof, the time period covered by any fiscal year shall be at
least three months in length and shall otherwise be determined by the Committee
in its sole discretion.

 

·                  Please sign and return to the Company this Notice of
Restricted Share Unit Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

·                  Please return the signed Notice of Restricted Share Unit
Award to the Company at:

 

 

Activision Blizzard, Inc.

 

3100 Ocean Park Boulevard

 

Santa Monica, CA 90405

 

Attn: Stock Plan Administration

 

·                  By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the 2014 Incentive Plan, this Notice of
Restricted Share Unit Award and the Award Terms.

 

2

--------------------------------------------------------------------------------


 

You should retain the enclosed duplicate copy of this Notice of Restricted Share
Unit Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

 

 

 

Humam Sakhnini

 

 

Chief Strategy & Talent Officer

 

 

 

 

 

Date:

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

[Name of Grantee]

 

 

 

 

 

Date:

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

2014 INCENTIVE PLAN

 

PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD TERMS

 

1.                                      Definitions.

 

(a)                                 For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement or offer letter between Grantee and any entity in the Company Group in
effect at the time of the determination or (ii) if Grantee is not then party to
any agreement or offer letter with any entity in the Company Group or any such
agreement or offer letter does not contain a definition of “cause,” shall mean a
good faith determination by the Company that Grantee (A) engaged in misconduct
or gross negligence in the performance of his or her duties or willfully and
continuously failed or refused to perform any duties reasonably requested in the
course of his or her employment; (B) engaged in fraud, dishonesty, or any other
conduct that causes, or has the potential to cause, harm to any entity in the
Company Group, including its business reputation or financial condition;
(C) violated any lawful directives or policies of the Company Group or any
applicable laws, rules or regulations; (D) materially breached his or her
employment agreement, proprietary information agreement or confidentiality
agreement with any entity in the Company Group; (E) was convicted of, or pled
guilty or no contest to, a felony or crime involving dishonesty or moral
turpitude; or (F) breached his or her fiduciary duties to the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

--------------------------------------------------------------------------------


 

“Employment Violation” means any material breach by Grantee of his or her
employment agreement with any entity in the Company Group for so long as the
terms of such employment agreement shall apply to Grantee (with any breach of
the post-termination obligations contained therein deemed to be material for
purposes of this definition).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Performance-Vesting Restricted Share Unit
Award to which these Award Terms are attached as Exhibit A.

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all vesting of Restricted
Share Units or delivery or transfer of Vested Shares during the Look-back Period
with respect to such Employment Violation, which gain shall be calculated as the
sum of:

 

(i)                                     if Grantee has received Vested Shares
during such Look-back Period and sold any such Vested Shares, an amount equal to
the sum of the sales price for all such Vested Shares; plus

 

(ii)                                  if Grantee has received Vested Shares
during such Look-back Period and not sold all such Vested Shares, an amount
equal to the product of (A) the greatest of the following: (1) the Market Value
per Share of Common Shares on the date such Vested Shares were issued or
transferred to Grantee, (2) the arithmetic average of the per share closing
sales prices of Common Shares as reported on NASDAQ for the 30 trading day
period ending on the trading day immediately preceding the date of the Company’s
written notice of its exercise of its rights under Section 13 hereof, or (3) the
arithmetic average of the per share closing sales prices of Common Shares as
reported on NASDAQ

 

A-2

--------------------------------------------------------------------------------


 

for the 30 trading day period ending on the trading day immediately preceding
the date of computation, times (B) the number of such Vested Shares which were
not sold.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Vested Shares” means the Common Shares to which the holder of the Restricted
Share Units becomes entitled upon vesting thereof in accordance with Section 2
or 3 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
under any applicable law to be withheld from amounts otherwise payable to
Grantee.

 

(b)                                 Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

2.                                      Vesting.  Except as otherwise set forth
in these Award Terms, the Restricted Share Units shall vest in accordance with
the “Schedule for Vesting” set forth on the Grant Notice.  Each Restricted Share
Unit, upon vesting thereof, shall entitle the holder thereof to receive one
Common Share (subject to adjustment pursuant to Section 10 hereof).

 

3.                                      Termination of Employment.

 

(a)                                 Cause.  In the event that Grantee’s
employment is terminated by any entity in the Company Group for Cause, as of the
date of such termination of employment all Restricted Share Units shall cease to
vest and any outstanding Restricted Share Units and Vested Shares that have yet
to settle pursuant to Section 8 hereof shall immediately be forfeited to the
Company without payment of consideration by the Company.

 

(b)                                 Other.  Unless the Committee determines
otherwise, in the event that Grantee’s employment is terminated for any reason
other than for Cause, as of the date of such termination of employment all
Restricted Share Units shall cease to vest and, with the exception of any Vested
Shares that have yet to settle pursuant to Section 8 hereof, shall immediately
be forfeited to the Company without payment of consideration by the Company.

 

4.                                      Tax Withholding.  The Company shall have
the right to require Grantee to satisfy any Withholding Taxes resulting from the
vesting of any Restricted Share Units, the issuance or transfer of any Vested
Shares or otherwise in connection with the Award at the time such Withholding
Taxes become due.  The Company shall determine the method or methods Grantee may
use to satisfy any Withholding Taxes contemplated by this Section 4, which may
include

 

A-3

--------------------------------------------------------------------------------


 

any of the following:  (a) by delivery to the Company of a bank check or
certified check or wire transfer of immediately available funds; (b) through the
delivery of irrevocable written instructions, in a form acceptable to the
Company, that the Company withhold Vested Shares otherwise then deliverable
having a value equal to the aggregate amount of the Withholding Taxes (valued in
the same manner used in computing the amount of such Withholding Taxes); (c) if
securities of the Company of the same class as the Vested Shares are then traded
or quoted on a national securities exchange, the Nasdaq Stock Market, Inc. or a
national quotation system sponsored by the National Association of Securities
Dealers, Inc., through the delivery of irrevocable written instructions, in a
form acceptable to the Company, to the Equity Account Administrator (or, with
the Company’s consent, such other brokerage firm as may be requested by the
Grantee) to sell some or all of the Vested Shares and to thereafter deliver
promptly to the Company from the proceeds of such sale an amount in cash equal
to the aggregate amount of such Withholding Taxes; or (d) by any combination of
(a), (b) and (c) above.  Notwithstanding anything to the contrary contained
herein, any entity in the Company Group shall have the right to ensure that all
Withholding Taxes contemplated by this Section 4 are satisfied by
(i) withholding from Grantee’s compensation, (ii) withholding Vested Shares
otherwise then deliverable (in which case Grantee will be deemed to have been
issued the full number of Vested Shares), and (iii) arranging for the sale, on
Grantee’s behalf, of Vested Shares otherwise then deliverable.  The Company
shall have no obligation to deliver any Vested Shares unless and until all
Withholding Taxes contemplated by this Section 4 have been satisfied.

 

5.                                      Deemed Agreement.  By accepting the
Award, Grantee is deemed to be bound by the terms and conditions set forth in
the Plan, the Grant Notice and these Award Terms.

 

6.                                      Reservation of Shares.  The Company
shall at all times reserve for issuance or delivery upon vesting of the
Restricted Share Units such number of Common Shares as shall be required for
issuance or delivery upon vesting thereof.

 

7.                                      Dividend Equivalents.  In the event that
any cash dividends are declared and paid on Common Shares, the holder of the
Restricted Share Units shall be paid the amount that such holder would have
received if, and only to the extent, the Restricted Share Units had previously
vested and the Common Stock to which such holder was entitled in respect thereof
had been issued and outstanding and held of record by such holder as of the
record date for such dividend.  Such dividend equivalents shall be paid, without
interest, as soon as reasonably practicable following the date that the
underlying Vested Shares, if any, are settled pursuant to Section 8 and, in any
case, prior to the 45th day following the year in which the underlying
Restricted Share Units Vest; provided, however, that no such dividend
equivalents shall be paid if the Restricted Share Units have been forfeited to
the Company in accordance with Section 3 hereof prior to payment thereof.  For
purposes of the time and form of payment requirements of Section 409A, such
dividend equivalents shall be treated separately from the Restricted Share
Units.

 

8.                                      Receipt and Delivery.  As soon as
administratively practicable (and, in any event, within 30 days) after any
Restricted Share Units vest, the Company shall (a) effect the issuance or
transfer of the resulting Vested Shares, (b) cause the issuance or transfer of
such Vested Shares to be evidenced on the books and records of the Company, and
(c) cause such Vested Shares to be delivered to a Company-Sponsored Equity
Account in the name of the person entitled to such Vested Shares (or, with the
Company’s consent, such other brokerage account as

 

A-4

--------------------------------------------------------------------------------


 

may be requested by such person); provided, however, that, in the event such
Vested Shares are subject to a legend as set forth in Section 16 hereof, the
Company shall instead cause a certificate evidencing such Vested Shares and
bearing such legend to be delivered to the person entitled thereto.

 

9.                                      Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee pursuant to these Award Terms, including whether to grant
or withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  Subject to the terms of the
Plan, the Committee may amend the terms of the Award prospectively or
retroactively; however, no such amendment may materially and adversely affect
the rights of Grantee taken as a whole without Grantee’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 10 hereof)
affecting any entity in the Company Group or any of the Company’s other
affiliates or the financial statements of any entity in the Company Group or any
of the Company’s other affiliates, (ii) in response to changes in applicable
laws, regulations or accounting principles and interpretations thereof, or
(iii) to prevent the Award from becoming subject to any adverse consequences
under Section 409A.

 

10.                               Adjustments.  Notwithstanding anything to the
contrary contained herein, pursuant to Section 12 of the Plan, the Committee
will make or provide for such adjustments to the Award as are equitably required
to prevent dilution or enlargement of the rights of Grantee that otherwise would
result from (a) any stock dividend, extraordinary dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any change of control, merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Award.

 

11.                               Registration and Listing.  Notwithstanding
anything to the contrary contained herein, the Company shall not be obligated to
issue or transfer any Restricted Share Units or Vested Shares, and no Restricted
Share Units or Vested Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with all Exercise Rules and Regulations.  The
Company is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of, Restricted Share Units or Vested
Shares with the SEC, any state securities commission or any securities exchange,
securities association, market system or quotation system to effect such
compliance.  Grantee shall make such representations and furnish such
information as may be appropriate to permit the Company, in light of the then
existence or non-existence of an effective

 

A-5

--------------------------------------------------------------------------------


 

registration statement under the Securities Act relating to Restricted Share
Units or Vested Shares, to issue or transfer Restricted Share Units or Vested
Shares in compliance with the provisions of that or any comparable federal
securities law and all applicable state securities laws.  The Company shall have
the right, but not the obligation, to register the issuance or transfer of
Restricted Share Units or Vested Shares or resale of Restricted Share Units or
Vested Shares under the Securities Act or any comparable federal securities law
or applicable state securities law.

 

12.                               Transferability.  Subject to the terms of the
Plan and only with the Company’s consent, Grantee may transfer Restricted Share
Units for estate planning purposes or pursuant to a domestic relations order;
provided, however, that any transferee shall be bound by all of the terms and
conditions of the Plan, the Grant Notice and these Award Terms and shall execute
an agreement in form and substance satisfactory to the Company in connection
with such transfer; and provided, further that Grantee will remain bound by the
terms and conditions of the Plan, the Grant Notice and these Award Terms. 
Except as otherwise permitted under the Plan or this Section 12, the Restricted
Share Units shall not be transferable by Grantee other than by will or the laws
of descent and distribution.

 

13.                               Employment Violation.  The terms of this
Section 13 shall apply to the Restricted Share Units if Grantee is or becomes
subject to an employment agreement with any entity in the Company Group.  In the
event of an Employment Violation, the Company shall have the right to require
(a) the forfeiture by Grantee to the Company of any outstanding Restricted Share
Units or Vested Shares which have yet to settle pursuant to Section 8 hereof and
(b) payment by Grantee to the Company of the Recapture Amount with respect to
such Employment Violation; provided, however, that, in lieu of payment by
Grantee to the Company of the Recapture Amount, Grantee, in his or her
discretion, may tender to the Company the Vested Shares acquired during the
Look-back Period with respect to such Employment Violation (without any
consideration from the Company in exchange therefor).  Any such forfeiture of
Restricted Share Units and payment of the Recapture Amount, as the case may be,
shall be in addition to, and not in lieu of, any other right or remedy available
to the Company arising out of or in connection with such Employment Violation,
including, without limitation, the right to terminate Grantee’s employment if
not already terminated and to seek injunctive relief and additional monetary
damages.

 

14.                               Compliance with Applicable Laws and
Regulations and Company Policies and Procedures.

 

(a)                                 Grantee is responsible for complying with
(i) any federal, state and local taxation laws applicable to Grantee in
connection with the Award and (ii) all Exercise Rules and Regulations.

 

(b)                                 The Award is subject to the terms and
conditions of any policy requiring or permitting the Company to recover any
gains realized by Grantee in connection with the Award, including, without
limitation, the Policy on Recoupment of Performance-Based Compensation Related
to Certain Financial Restatements.

 

A-6

--------------------------------------------------------------------------------


 

(c)                                  [The Award is subject to the terms and
conditions of the Executive Stock Ownership Guidelines and the limitations
contained therein on the ability of Grantee to transfer any Vested Shares.](2)

 

15.                               Section 409A.

 

(a)                                 Payments contemplated with respect to the
Award are intended to comply with Section 409A, and all provisions of the Plan,
the Grant Notice and these Award Terms shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  Notwithstanding the foregoing, (i) nothing in the Plan, the Grant
Notice and these Award Terms shall guarantee that the Award is not subject to
taxes or penalties under Section 409A and (ii) if any provision of the Plan, the
Grant Notice or these Award Terms would, in the reasonable, good faith judgment
of the Company, result or likely result in the imposition on Grantee or any
other person of taxes, interest or penalties under Section 409A, the Committee
may, in its sole discretion, modify the terms of the Plan, the Grant Notice or
these Award Terms, without the consent of Grantee, in the manner that the
Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 14 does not create an obligation on the
part of the Committee or the Company to make any such modification, and in no
event shall the Company be liable for the payment of or gross up in connection
with any taxes, interest or penalties owed by Grantee pursuant to Section 409A.

 

(b)                                 Neither Grantee nor any of Grantee’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable with respect to the
Award to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Grantee or for Grantee’s benefit with respect to the Award may not be reduced
by, or offset against, any amount owing by Grantee to the Company.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, if (i) the Committee determines in good faith that the
Restricted Share Units do not qualify for the “short-term deferral exception”
under Section 409A, (ii) Grantee is a “specified employee” (as defined in
Section 409A) and (iii) a delay in the issuance or transfer of Vested Shares to
Grantee or his or her estate or beneficiaries hereunder by reason of Grantee’s
“separation from service” (as defined in Section 409A) with any entity in the
Company Group is required to avoid tax penalties under Section 409A but is not
already provided for by this Award, the Company shall cause the issuance or
transfer of such Vested Shares to Grantee or Grantee’s estate or beneficiary
upon the earlier of (A) the date that is the first business day following the
date that is six months after the date of Grantee’s separation from service or
(B) Grantee’s death.

 

--------------------------------------------------------------------------------

(2)  Include in agreements memorializing awards to executive officers to which
the Executive Stock Ownership Guidelines apply.

 

A-7

--------------------------------------------------------------------------------


 

16.                               Legend.  The Company may, if determined by it
based on the advice of counsel to be appropriate, cause any certificate
evidencing Vested Shares to bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

17.                               No Right to Continued Employment.  Nothing
contained in the Grant Notice or these Award Terms shall be construed to confer
upon Grantee any right to be continued in the employ of any entity in the
Company Group or derogate from any right of any entity in the Company Group to
retire, request the resignation of, or discharge Grantee at any time, with or
without Cause.

 

18.                               No Rights as Stockholder.  No holder of
Restricted Share Units shall, by virtue of the Grant Notice or these Award
Terms, be entitled to any right of a stockholder of the Company, either at law
or in equity, and the rights of any such holder are limited to those expressed,
and are not enforceable against the Company except to the extent set forth in
the Plan, the Grant Notice or these Award Terms.

 

19.                               Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

20.                               Venue and Governing Law.

 

(a)                                 For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the grant of the Restricted Share Units or these Award Terms, the parties submit
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation shall be conducted only in the courts of Los Angeles
County, California or the federal courts of the United States for the Central
District of California, and no other courts, regardless of where the grant of
the Restricted Share Units is made and/or to be performed.

 

(b)                                 To the extent that federal law does not
otherwise control, the validity, interpretation, performance and enforcement of
the Grant Notice and these Award Terms shall be governed by the laws of the
State of Delaware, without giving effect to principles of conflicts of laws
thereof.

 

A-8

--------------------------------------------------------------------------------


 

21.                               Successors and Assigns.  The provisions of the
Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Grantee and, to the
extent applicable, Grantee’s permitted assigns under Section 12 hereof and
Grantee’s estate or beneficiaries as determined by will or the laws of descent
and distribution.

 

22.                               Notices.

 

(a)                                 Any notice or other document which Grantee
may be required or permitted to deliver to the Company pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Company, at its office at 3100 Ocean Park Boulevard, Santa
Monica, California 90405, Attn: Stock Plan Administration, or such other address
as the Company by notice to Grantee may designate in writing from time to time. 
Notices shall be effective upon delivery.

 

(b)                                 Any notice or other document which the
Company may be required or permitted to deliver to Grantee pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed to Grantee at the address shown on any employment agreement or offer
letter between Grantee and any entity in the Company Group in effect at the
time, or such other address as Grantee by notice to the Company may designate in
writing from time to time.  The Company may also, in its sole discretion,
deliver any such document to Grantee electronically via an e-mail to Grantee at
his or her Company-provided email address or through a notice delivered to such
e-mail address that such document is available on a website established and
maintained on behalf of the Company or a third party designated by the Company,
including, without limitation, the Equity Account Administrator.  Notices shall
be effective upon delivery.

 

23.                               Conflict with Employment Agreement or Plan. 
In the event of any conflict between the terms of any employment agreement or
offer letter between Grantee and any entity in the Company Group in effect at
the time and the terms of the Grant Notice or these Award Terms, the terms of
the Grant Notice or these Award Terms, as the case may be, shall control.  In
the event of any conflict between the terms of any employment agreement or offer
letter between Grantee and any entity in the Company Group in effect at the
time, the Grant Notice or these Award Terms and the terms of the Plan, the terms
of the Plan shall control.

 

24.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Grantee’s participation in
the Plan, on the Restricted Share Units and on any Common Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable in
order to facilitate the administration of the Plan, and to require Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

25.                               Waiver.  Grantee acknowledges that a waiver by
the Company of a breach of any provision of these Award Terms shall not operate
or be construed as a waiver of any other

 

A-9

--------------------------------------------------------------------------------


 

provision of these Award Terms, or of any subsequent breach by Grantee or any
other grantee of an equity award from the Company.

 

A-10

--------------------------------------------------------------------------------